                             1:20-cv-01020-MMM-JEH # 145                   Page 1 of 4
                                                                                                               E-FILED
                                                                               Monday, 14 December, 2020 03:43:37 PM
                                                                                          Clerk, U.S. District Court, ILCD

                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS
                                          PEORIA DIVISION


MARQUIS PROCAP SYSTEM, LLC,                                     )
                                                                )
                             Plaintiff,                         )
                                                                )
           v.                                                   )        Case No. 20-1020
                                                                )
NOVOZYMES NORTH AMERICA, INC.,                                  )
                                                                )
                             Defendant.                         )

                                            ORDER AND OPINION

           This matter is now before the Court on Defendant Novozymes North America, Inc.’s

(“Defendant”) Motion to Dissolve the Agreed Temporary Order. ECF No. 124. For the reasons

stated below, Defendant’s Motion is GRANTED.

                                                 BACKGROUND

           Plaintiff is a dry-mill ethanol facility that in addition to fuel-grade ethanol, also produces

and sells other co-products of ethanol production that are valuable.1 Plaintiff pleads that it spent

tens of millions of dollars developing an innovative system for processing the co-products of corn

to ethanol, which it calls ProCap. In June 2019, the Parties signed a Mutual Confidentiality

Agreement “intended to provide mutual protection for both Parties’ disclosure of confidential and

proprietary information pursuant to their ongoing business relationship and exploration of future

opportunities going forward.” ECF No. 1 at 6. On December 16, 2019, Defendant announced that

it was “entering into an exclusive partnership and commercialization agreement with Green Plains

. . . to develop microbial processes to generate high-protein animal feed during the ethanol

production process.” Id. at 11. Plaintiff alleges that Defendant misappropriated its trade secrets


1
    The facts in the background section are derived from Plaintiff’s Complaint. ECF No. 1

                                                           1
                             1:20-cv-01020-MMM-JEH # 145         Page 2 of 4




with respect to ProCap and argues that Defendant would “not [be] able to embark on its new

venture with Green Plains without misappropriating Marquis’s trade secrets in ProCap.” Id.

Because the Court recounted in detail the background of this case in its previous orders, the Court

will incorporate the remaining alleged facts in this Opinion. See ECF Nos. 50, 90.

           On January 14, 2020, Plaintiff filed its Complaint seeking emergency injunctive relief

against Defendant. ECF No. 1. In its Complaint, Plaintiff alleges a violation of the Defend Trade

Secrets Act, 18 U.S.C. § 1831, et. seq. (“DTSA”) against both Defendants (Count I); a violation

of the Illinois Trade Secrets Act, 765 Ill. Comp. Stat. § 1065, et. seq. against both Defendants

(Count II); and breach of contract against Novozymes (Count III). Id. Also, on January 14, 2020,

Plaintiff filed an Emergency Motion for Temporary Restraining Order and a Motion to Expediate

Discovery. ECF Nos. 5, 10. On January 15, 2020, the Court held a hearing on Plaintiff’s emergency

requests. During the hearing, the Parties represented that an agreement had been reached on the

pending emergency motions. On January 16, 2020, the Court adopted a proposed Agreed

Temporary Order (“ATO”) submitted by the Parties. ECF No. 19. On August 25, 2020, Green

Plains was dismissed from the case. ECF No. 90.2 On November 20, 2020, Defendant filed a

Motion to Dissolve the Agreed Temporary Order. ECF No. 20. On December 4, 2020, Plaintiff

filed its response. ECF No. 136. On December 8, 2020, the Court held a hearing regarding

Defendant’s Motion to Dissolve the Agreed Temporary Order. This Opinion follows.

                                                      ANALYSIS

           The ATO outlined discovery that would be completed before a preliminary injunction

hearing, which was originally scheduled in May 2020. The ATO stated that the Parties entered into

the order “. . .to allow the Parties to explore settlement, and exchange information to that end. . .”



2
    Green Plains was originally a party to the ATO.

                                                         2
                           1:20-cv-01020-MMM-JEH # 145                       Page 3 of 4




ECF No. 19. Additionally, the ATO stated that the Parties agreed to continue to be bound by the

Mutual Confidentiality Agreement that they entered in June 2019. See ECF No. 1-1. Defendant

argues that the ATO should be dissolved for the following reasons: (1) the expediated discovery

outlined in the ATO is complete; (2) Plaintiff has failed to identify its alleged trade secrets with

particularity as required by the ATO; (3) the ATO was entered only to allow the Parties to explore

settlement and exchange information, both of which has occurred; and (4) the ATO was not

intended to last beyond May 2020 when a preliminary hearing was scheduled. Plaintiff states that

the ATO has been in place for nearly eleven months without any allegation or evidence of resulting

harm to Defendant. Plaintiff argues that the Court should keep it in place until an evidentiary

hearing can be held. According to Plaintiff, the ATO does not prevent Defendant from conducting

its business, including business with Green Plains. Furthermore, Plaintiff contends the ATO should

be extended until the preliminary injunction hearing that is currently scheduled for January 25,

2021, because good cause exists under Federal Rule of Civil Procedure 65 due to the Covid-19

pandemic.3

         Having heard arguments on the matter, the Court finds that the ATO has served its intended

purpose. The Parties have expressed that settlement discussions occurred, information was

exchanged, and discovery is complete amongst them. While Plaintiff claims discovery is still

outstanding as to Green Plains, they are no longer a party to this case. Through no fault of either

Party, the Court recognizes the Parties are frustrated that this matter has not yet reached resolution

with the effect being the ATO lasting longer than anticipated. While Plaintiff argues that the ATO

should remain in place, in part because of the possibility of a contempt sanction if violated, Plaintiff


3
 See Fed. R. Civ. P. 65(b)(2) (“The order expires at the time after entry—not to exceed 14 days—that the court sets,
unless before that time the court, for good cause, extends it for a like period or the adverse party consents to a longer
extension.”) The Court notes that the ATO was an agreed-upon order that was entered into by the Parties, which the
Court adopted. It was not a temporary restraining order issued by the Court based on any findings.

                                                           3
                       1:20-cv-01020-MMM-JEH # 145               Page 4 of 4




can present no evidence the Defendant has violated any terms of the ATO. Defendant argues that

what was supposed to be temporary has in effect become a temporary restraining order. Plaintiff

does not dispute this. As such, while there is an obligation to preserve the status quo until the

preliminary hearing occurs so that the Parties arrive on a level playing field, it can be accomplished

without the ATO. See Chicago United Indus., Ltd. v. City of Chicago, 445 F.3d 940, 945–46 (7th

Cir. 2006) (“. . . preserving the status quo serves to protect the settled expectations of the parties.

Disrupting the status quo may provide a benefit to one party, but only by depriving the other party

of some right he previously enjoyed.” (internal citation omitted)). In light of this, the Court orders,

under the inherent equitable powers over its own discovery processes, that the parties continue to

abide by the Mutual Confidentiality Agreement which is already in effect.

                                          CONCLUSION

       For the reasons stated above, Defendant’s [124] Motion to Dissolve is GRANTED. The

Parties are ordered to continue to abide by the Mutual Confidentiality Agreement. Status

conference remains set for January 11, 2021 to discuss the logistics of the preliminary injunction

hearing. Preliminary injunction hearing remains set for January 25, 2021.

       ENTERED this 14th day of December, 2020.

                                                   /s/ James E. Shadid
                                                       James E. Shadid
                                                 United States District Judge




                                                  4
